Case 14-00125   Doc 34   Filed 08/23/19 Entered 08/23/19 13:40:18   Desc Main
                           Document     Page 1 of 4
Case 14-00125   Doc 34   Filed 08/23/19 Entered 08/23/19 13:40:18   Desc Main
                           Document     Page 2 of 4
Case 14-00125   Doc 34   Filed 08/23/19 Entered 08/23/19 13:40:18   Desc Main
                           Document     Page 3 of 4
Case 14-00125   Doc 34   Filed 08/23/19 Entered 08/23/19 13:40:18   Desc Main
                           Document     Page 4 of 4
